            Case 1:21-cv-04309-LTS Document 3 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXANDER MOSKOVITS,

                                Plaintiff,

                    -against-

FEDERAL REPUBLIC OF BRAZIL; STATE                                21-CV-4309 (LTS)
OF SANTA CATERINA, BRAZIL; CELESC
OF SANTA CATARINA, BRAZIL; STATE OF                             CIVIL JUDGMENT
MARANHAO, BRAZIL; STATE OF MATO
GROSSO, BRAZIL; RAIMUNDO
COLOMBO; JORGE SIEGA; DOES 1
THROUGH 10,

                                Defendants.

         Pursuant to the order issued June 14, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 14, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
